In the United States Court of Federal Claims
                                    OFFICE OF SPECIAL MASTERS
                                         Filed: March 5, 2018

* * * * * * * * * * * * * * * * * * *                           UNPUBLISHED
ALEXIS GARNER, on behalf of K.G.,   *
                                    *                            No. 17-1166V
                  Petitioner,       *
v.                                  *                           Special Master Gowen
                                    *
SECRETARY OF HEALTH                 *                           Ruling on Entitlement; Table Injury;
AND HUMAN SERVICES,                 *                           Varicella Vaccine; Disseminated Varicella
                                    *                           Vaccine-Strain Viral Disease.
                  Respondent.       *
* * * * * * * * * * * * * * * * * * *

John P. Valente, III, The Valente Law Group, Crofton, MD, for petitioner.
Darryl R. Wishard, United States Department of Justice, Washington, DC, for respondent.

                                      RULING ON ENTITLEMENT1

       On August 27, 2017, Alexis Garner, on behalf of K.G. (“petitioner”) filed a petition for
compensation (“Petition”) under the National Vaccine Injury Compensation Program (“the
Program”).2 Petitioner alleges that her minor child K.G. received a varicella vaccination on May
18, 2015, and as a result, K.G. suffered from “two strokes and hemiparalysis.” Petition at 1.

        On February 20, 2018, respondent filed a report pursuant to Vaccine Rule 4(c) stating
that petitioner’s claim was appropriate for compensation. Respondent (“Resp.”) Report (“Rpt.”)
at 1. Specifically, respondent agrees that K.G.’s alleged injury is consistent with disseminated
varicella vaccine-strain viral disease. Id. at 7. Respondent provides that the onset of K.G.’s
injury was within 7 to 42 days of vaccination. Id. Respondent did not identify any other causes
for K.G.’s injury, and records show that K.G. suffered the sequela of this injury for more than six
months. Id. Respondent provides that based on the medical records filed to date, petitioner has

1
  Pursuant to the E-Government Act of 2002, see 44 U.S.C. § 3501 note (2012), because this unpublished ruling
contains a reasoned explanation for the action in this case, I intend to post it on the website of the United
States Court of Federal Claims. The court’s website is at http://www.uscfc.uscourts.gov/aggregator/sources/7.
Before the ruling is posted on the court’s website, each party has 14 days to file a motion requesting redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in substance and is
privileged or confidential; or (2) that includes medical files or similar files, the disclosure of which would
constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). “An objecting party must provide the
court with a proposed redacted version” of the ruling. Id. If neither party files a motion for redaction within 14
days, the ruling will be posted on the court’s website without any changes. Id.
2
 The Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-10 et seq.
(hereinafter “Vaccine Act” or “the Act”). Hereafter, individual section references will be to 42 U.S.C. § 300aa of the
Act.


                                                           1
met the statutory requirements for entitlement to compensation. § 300aa-13(a)(1)(B); § 300aa-
11(c)(1)(D).

        A special master may determine whether a petitioner is entitled to compensation based
upon the record. A hearing is not required. § 300aa-13; Vaccine Rule 8(d). In light of
respondent’s concession and a review of the record, the undersigned finds that petitioner is
entitled to compensation. This matter shall now proceed to the damages phase.

       IT IS SO ORDERED.
                                                           s/Thomas L. Gowen
                                                           Thomas L. Gowen
                                                           Special Master




                                               2